     Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 1 of 10 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569
9         Facsimile: (213) 894-0142
          E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                        UNITED STATES DISTRICT COURT
13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                               WESTERN DIVISION
15   UNITED STATES OF AMERICA, )      Case No.    2:19-CV-08296
                               )
16             Plaintiff,      )      COMPLAINT FOR FORFEITURE
                               )
17                  v.         )      18 U.S.C. § 981(a)(1)(C) and
                               )      21 U.S.C. § 881(a)(6)
18   $100,000.00 IN U.S.       )
     CURRENCY,                 )      [FBI]
19                             )
               Defendant.      )
20                             )
21         Plaintiff United States of America brings this claim
22   against defendant $100,000.00 In U.S. Currency, and alleges as
23   follows:
24                            JURISDICTION AND VENUE
25         1.    Plaintiff United States of America brings this in rem
26   forfeiture action pursuant to 18 U.S.C. § 981(a)(1)(C) and 21
27   U.S.C. § 881(a)(6).
28
     Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 2 of 10 Page ID #:2



1          2.    This Court has jurisdiction over the matter under 28
2    U.S.C. §§ 1345 and 1355.
3          3.    Venue lies in this District pursuant to 28 U.S.C.
4    § 1395.
5                              PERSONS AND ENTITIES
6          4.    The plaintiff in this action is the United States of
7    America.
8          5.    The defendant in this action is $100,000.00 in U.S.
9    Currency (the “defendant currency”) seized by law enforcement
10   officers on or about June 29, 2018 during a traffic stop in
11   Chino Hills, California conducted on the shoulder of Highway 71
12   near the Pine Street off ramp of a 2003 Honda Civic being
13   operated by and registered to David Zazueta.
14         6.    The defendant currency is currently in the custody of
15   the United States Marshals Service in this District, where it
16   will remain subject to this Court’s jurisdiction during the
17   pendency of this action.
18         7.    The interests of David Zazueta, who is also known as
19   David Zazueta Valenzuela may be adversely affected by these
20   proceedings.
21                             BASIS FOR FORFEITURE
22         8.   At approximately 4:15 a.m. on June 29, 2018, law
23   enforcement officers were traveling on Highway 71 just south of
24   Highway 60 in Chino Hills, California when officers observed a
25   Honda Civic traveling in excess of the speed limit.           After the
26   Honda Civic continued to speed for approximately one mile,
27   officers conducted a traffic stop of the vehicle on the shoulder
28   of Highway 71 near the Pine Street off ramp.

                                          2
     Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 3 of 10 Page ID #:3



1          9.    Officers approached the Honda Civic and told the
2    driver, whom officers identified as Valenzuela, the reason that
3    officers had stopped the vehicle.        Valenzuela told officers that
4    he understood the reason officers had stopped him (Valenzuela)
5    and acknowledged that he had been driving faster than the speed
6    limit.
7          10.   Valenzuela told officers that he (Valenzuela) was
8    traveling to work in San Diego.        When officers asked Valenzuela
9    for Valenzuela’s driver license, registration and proof of
10   vehicle insurance, Valenzuela provided his driver license, which
11   reflected that Valenzuela resided in Indio, California.           While
12   Valenzuela continued to look for his vehicle registration and
13   proof of insurance documents, officers asked Valenzuela simple
14   questions concerning Valenzuela’s travel.
15         11.   In response to officer queries, Valenzuela stated that
16   he (Valenzuela) was driving to work in San Diego and claimed
17   that he lived in San Diego.       However, and as mentioned above,
18   Valenzuela’s license reflected that Valenzuela lived in Indio,
19   not San Diego.
20         12.   In addition, because Valenzuela eyes were red,
21   Valenzuela looked very tired, and Valenzuela looked as though he
22   had not slept much, which made it appear as though Valenzuela
23   had been driving all night, officers asked Valenzuela how long
24   he (Valenzuela) had been driving that morning.          Valenzuela
25   stated that he had driven that morning from his brother’s
26   apartment in Pomona and had traveled the night before from San
27   Diego to Pomona to see his brother graduate from Cal Poly
28   University.    (However, Valenzuela’s story was false, because the

                                          3
     Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 4 of 10 Page ID #:4



1    Cal Poly University graduation ceremony that Valenzuela had
2    allegedly driven to attend had occurred in early June, or weeks
3    before Valenzuela had been stopped by officers).
4          13.   Valenzuela became extremely nervous as he told
5    officers about his travel.       Despite having purportedly just
6    traveled from his brother’s Pomona apartment, Valenzuela told
7    officers that he was not sure where his brother lived and, when
8    officers inquired about additional details regarding
9    Valenzuela’s travel, Valenzuela was unable to provide clear
10   answers to officers about his travel plans.
11         14.   As mentioned above, officers had asked Valenzuela for
12   proof of insurance for the Honda Civic, and Valenzuela was
13   looking for the insurance documents.        Valenzuela handed officers
14   what he claimed was the proof of insurance document but, upon
15   inspection, officers saw that Valenzuela had given officers an
16   insurance card for an entirely different vehicle from the Honda
17   Civic that Valenzuela had been driving.         Despite officers’
18   additional request therefor, Valenzuela was unable to provide
19   officers with proof of insurance for the Honda Civic.
20         15.   Officers had a narcotic detection canine sniff the
21   exterior of the Honda Civic, and the canine alerted to the rear
22   of the vehicle near the trunk, which signifies that items inside
23   the trunk had recently been in close proximity to narcotics.
24   When officers looked inside the trunk, officers found ten
25   plastic-wrapped, rubber-banded bundles of currency totaling
26   $100,000.00 (i.e., the defendant currency) hidden inside the
27   trunk’s lining in the rear right quarter panels of the vehicle,
28   with six bundles in the vehicle’s passenger side panel and four

                                          4
     Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 5 of 10 Page ID #:5



1    bundles in the driver side panel.        The canine alerted to the
2    packages containing the defendant currency.
3          16.   When officers told Valenzuela that officers had found
4    some items in the Honda Civic’s trunk, Valenzuela stated that he
5    knew that there were some packages of money in the trunk that
6    did not belong to him (Valenzuela).        In addition, Valenzuela
7    stated that he did not know who owned those funds.
8          17.   Valenzuela also told officers the following.         An
9    unknown individual had approached Valenzuela and offered to pay
10   Valenzuela $1,200.00 to drive to Covina to pick up some packages
11   of money and drive the money back to San Diego.          Valenzuela
12   accepted the offer because Valenzuela needed the money.
13   Valenzuela drove to a Walmart parking lot in Covina, where
14   another unknown individual approached Valenzuela and told
15   Valenzuela to wait in the parking lot while the individual took
16   Valenzuela’s vehicle for a couple of hours.         After loading the
17   packages of money into Valenzuela’s vehicle, the individual
18   returned in the vehicle to the parking lot at about 10:00 p.m.
19   The individual told Valenzuela to wait in the parking lot and
20   leave later that evening.       Valenzuela was supposed to drive to
21   San Diego and take his vehicle somewhere in San Diego.           Once
22   Valenzuela had completed his trip, Valenzuela was to be paid.
23         18.   In addition, Valenzuela told officers that he
24   suspected that the money in his trunk was illicit proceeds from
25   criminal activity.      Valenzuela was unable to identify any of the
26   individuals with whom he dealt relative to the funds, and
27   reiterated to officers that he did not own any of the funds
28

                                          5
     Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 6 of 10 Page ID #:6



1    officers had found in his trunk and had no idea to whom those
2    funds belonged.
3          19.   Valenzuela also told officers that the initial
4    statements he made to officers during the traffic stop were
5    lies.    With respect to those false statements, Valenzuela stated
6    that he lied to officers in order to cover up what he was really
7    doing.
8          20.   In addition to the other narcotic trafficking
9    indicators set forth above, including but not limited to
10   Valenzuela’s inconsistent statements to officers, lies to
11   officers, the rubber-banding and bundling of the defendant
12   currency and the narcotic detection canine alert, the defendant
13   currency was also in denominations consistent with narcotic
14   trafficking.     More specifically, the defendant currency
15   consisted of 3,000 twenty dollar bills, 22 fifty dollar bills
16   and 389 one hundred dollar bills.
17         21.   Furthermore, there are other indicia of narcotic
18   trafficking relative to the defendant currency in that
19   Valenzuela lacked sufficient sources of legal income to justify
20   his ownership of the defendant currency.         Valenzuela told
21   officers that his monthly income was only $3,000.00, while his
22   monthly expenses totaled $1,770.00 (consisting of $650.00 in
23   rent, $50.00 in utilities, $60.00 in cellular telephone
24   expenses, $100.00 in credit card expenses, $350.00 for insurance
25   expenses and $560.00 in gas and food expenses).
26         22.   In addition, Valenzuela signed a disclaimer of
27   ownership and waiver of notice form, in which Valenzuela
28   explicitly and expressly disclaimed any ownership interest in

                                          6
     Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 7 of 10 Page ID #:7



1    the defendant currency.      In connection with the disclaimer
2    Valenzuela signed, Valenzuela specifically disclaimed,
3    relinquished, abandoned and waived any rights he had in the
4    defendant currency, stated that he had no interest in the
5    defendant currency, and consented to the forfeiture of the
6    defendant currency.
7          23.   Notwithstanding the clear and unmistakable terms of
8    his disclaimer (including his statement that he had no interest
9    in the defendant currency), Valenzuela signed a statement under
10   oath that he submitted in the seizing agency administrative
11   forfeiture proceedings, which typically precede judicial
12   forfeiture proceedings, averring under oath and in a conclusory
13   fashion that he has a valid, good faith recognizable interest in
14   the defendant currency because “his exclusive dominion and
15   control of the property is all that is required.”          However,
16   Valenzuela proffered no facts to support his conclusory under
17   oath statement.     In addition, when called upon in his
18   administrative claim to provide documents that support his
19   alleged interest in the defendant currency, which Valenzuela
20   expressly disclaimed in his disclaimer, Valenzuela stated that
21   he did “not have any supporting documents to include.”
22         24.   As mentioned above, a trained, state-certified
23   narcotic detection canine alerted to the packages containing the
24   defendant currency.      The canine was state-certified in or about
25   May of 2017, and is re-certified annually.         As of the June 29,
26   2018 alert, the canine had received hundreds of hours of
27   training (including training after the canine’s initial
28   certification) in the detection of cocaine, methamphetamine,

                                          7
     Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 8 of 10 Page ID #:8



1    marijuana and heroin, and the canine alerts to the scent of
2    narcotics for which the canine is trained.         The canine’s
3    training has included routinely checking both circulated and
4    uncirculated United States currency, in order to ensure that the
5    canine does not alert to the actual odor of currency itself but
6    instead to the odor of controlled substances on the currency.
7    Since the canine’s initial certification, the canine has been
8    responsible for the location and seizure of controlled
9    substances and United States currency.
10                            FIRST CLAIM FOR RELIEF
11         25.   Plaintiff incorporates the allegations of paragraphs
12   1-24 above as though fully set forth herein.
13         26.   Based on the above, plaintiff alleges that the
14   defendant currency represents or is traceable to proceeds of
15   illegal narcotic trafficking, was intended to be used in one or
16   more exchanges for a controlled substance or listed chemical, or
17   was used or intended to be used to facilitate a controlled
18   substance or listed chemical violation, in violation of 21
19   U.S.C. § 841 et seq.      The defendant currency is therefore
20   subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).
21                            SECOND CLAIM FOR RELIEF
22         27.   Plaintiff incorporates the allegations of paragraphs
23   1–24 above as though fully set forth herein.
24         28.   Based on the above, plaintiff alleges that the
25   defendant currency constitutes or is derived from proceeds
26   traceable to a controlled substance violation, a specified
27   unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
28   / / /

                                          8
Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 9 of 10 Page ID #:9
Case 2:19-cv-08296-ODW-JPR Document 1 Filed 09/25/19 Page 10 of 10 Page ID #:10
